DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-26, drawn to an upside down portable apparatus for dispensing of a product.
Group II, claims 27-28, drawn to a portable apparatus for dispensing of a product with a pressurized gas container in the top section of the housing.
Group III, claim 29, drawn to an upside down portable apparatus for dispensing of a product having two separate dispersion devices.

Group V, claim 32, drawn to a method for foaming and dispensing a product having two product flow paths.
Group VI, claim 33, drawn to a method for foaming and dispensing a product having two separate gas contents.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
SPECIAL TECHNICAL FEATURES
Each Group is distinguished from the other because: 
 Group I, requires an upside down portable apparatus for dispensing of a product that is not required by other Groups.
Group II, requires a pressurized gas container in the top section of the housing that is not required by other Groups.
Group III, requires an upside down portable apparatus for dispensing of a product having two separate dispersion devices that is not required by other Groups.
Group IV, requires a portable apparatus for dispensing a product that is not necessarily upside down is different from other Groups.
Group V, requires a method for foaming and dispensing a product having two product flow paths that is different from other Groups.
Group VI, require a method for foaming and dispensing a product having two separate gas contents that is different from other Groups.
COMMON TECHNICAL FEATURES
Groups I-VI share the common technical features of an apparatus for foaming and dispensing a product including a dispersion device. The shared technical features do not represent a contribution over prior art as being obvious over Cubero (US 2011/0127354). Cubero discloses a portable apparatus for dispensing of a product (10 fig.1-4), the apparatus comprising: a product container (60) which contains a product that is to be foamed ([0031]) by and dispensed from the apparatus; a gas container (20); and a dispersion device (40), having a product entrance that is connectable to the product container for receiving product (entrance from 41 to 42, see fig.2), the dispersion device further being connectable to the gas container for supplying the gas to the product during product discharge (entrance from 38 to 42, see fig.1); a processing device (52) downstream of the dispersion device for performing a mixing treatment and/or pressure reduction on the product provided with the gas (see fig.1, dimension of 52 causes a reduction in pressure).
Further, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, fig.1
	Subspecies A1, fig.2A
	Subspecies A2, fig.2B
Species B, fig.3-14
Species C, fig.15-19

Species E, fig.21
Species F, fig.22
Species G, fig.23
Species H, fig.20-23
Species I, fig.24
Species J, fig.25
Species K, fig.26
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Further, Applicant is required to elect a single Subspecies associated with a selected Species. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
 A telephone call was made to Scott D. Anderson on 2/2/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754